Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 22, 2020

                                    No. 04-19-00764-CV

                                      Nancy ALANIS,
                                         Appellant

                                             v.

 WELLS FARGO BANK NATIONAL ASSOCIATION AS TRUSTEE for the Pooling and
 Servicing Agreement Dated as of October 1, 2006 Securitized Asset Backed Receivables LLC
Trust 2006-NC3 Mortgages Pass Through Certificates, Series 2006 NC3, Mackie Wolf Zientz &
                      Mann, PC, and Ocwen Loan Servicing, LLC.,
                                        Appellees

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-03042
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Irene Rios, Justice

        On August 28, 2020, appellant filed a “Motion to Extend Time to File Motion for Panel
Rehearing,” a “Motion to Extend Time to File Motion for En Banc Reconsideration,” a “Motion
to Admit New Jurisdictional Evidence into the Record and Extend any Brief Limits,” and an
“Emergency Motion for Leave to File Plea to the Jurisdiction on ‘New Evidence’ Rendering
Trial Court and Appellate Court Orders Void.” Appellee filed responses in opposition. After
careful consideration, we DENY all four of appellant’s pending motions.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court